[Cite as Lill v. Ohio State Univ., 2019-Ohio-3265.]




NANCY LILL, Ph.D.                                     Case No. 2015-00387JD

        Plaintiff                                     Judge Dale A. Crawford

        v.                                            JUDGMENT ENTRY

THE OHIO STATE UNIVERSITY

        Defendant

        {¶1} This case is before the Court on remand from the Tenth District Court of
Appeals for a calculation of damages. Plaintiff Nancy Lill brought this action against
Defendant Ohio State University (OSU) for breach of contract and conversion. Plaintiff
was employed by OSU as an assistant professor on a four-year tenure track. Plaintiff
alleged that OSU breached her employment contract denying her tenure and
terminating her employment after conducting an improper tenure review. Plaintiff also
alleged that OSU committed conversion by wrongfully taking possession of her non-
OSU-funded laboratory equipment.
        {¶2} Following a trial, the Court issued an interim decision. The Court dismissed
Plaintiff’s conversion claim but found in favor of Plaintiff on the breach of contract claim.
(Interim Decision, July 12, 2016.) The Court deferred ruling on the extent of Plaintiff’s
damages until OSU conducted a new, fair, and impartial tenure review in accordance
with applicable rules.          (Interim Decision, p. 8-9.)     OSU completed a new tenure
evaluation in May 2017, and Plaintiff was again denied tenure.
        {¶3} After OSU completed the new tenure evaluation, the Court found that
Plaintiff was not entitled to monetary damages because she eventually received all the
benefits afforded to her by her employment contract with OSU—namely, four years of
probationary employment, a proper tenure review, and a terminal year of employment.
(Decision, Sept. 8, 2017, p. 6.) The Court of Appeals reversed this Court’s decision and
held that Plaintiff “had a continued right to employment at OSU through June 30, 2018,
Case No. 2015-00387JD                       -2-                      JUDGMENT ENTRY


the end of the terminal year triggered by her valid negative tenure decision.” Lill v. Ohio
State Univ., 10th Dist. Franklin No. 17AP-733, 2019-Ohio-276, ¶ 47. With respect to
damages, the Court of Appeals found that, “although Lill mitigated her damages
resulting from OSU’s breach of contract, she incurred monetary damages for which she
is entitled to recover.” Id. OSU appealed to the Supreme Court of Ohio, which declined
to accept jurisdiction. Lill v. Ohio State Univ., 155 Ohio St. 3d 1469, 2019-Ohio-2100.
The case is now back before the Court of Claims for a determination of damages
consistent with the decision of the Court of Appeals.
         {¶4} The parties have submitted to the Court a stipulation of damages. The
parties stipulated that Plaintiff incurred damages in the amount of $268,690.00 in back
wages, $63,891.41 in other unspecified compensatory damages, and $66,390.16 in
statutory interest, for a total of $398,971.57 in damages. They further stipulated that
OSU will pay Plaintiff $1,537.65 to satisfy taxable costs. To the extent that the agreed
payments give rise to any tax implications, each party agreed to bear their own
responsibility for those implications.   Upon review, the Court accepts the parties’
stipulation.
         {¶5} Judgment is rendered in favor of Plaintiff in the amount of $400,509.22.
Court costs are assessed against OSU. The clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                           DALE A. CRAWFORD
                                           Judge

Filed July 2, 2019
Sent to S.C. Reporter 8/15/19